DETAILED ACTION
Status of Claims:  
Claims 1-6 are pending.
The information disclosure statement (IDS) submitted on Dec. 28, 2020 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Regarding claim 3, the phrase “at the start-up” in line 2 should be –at start-up--, for consistency with a similar wording in claim 5 (see line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al. (JP H11-156385 A, as cited in the IDS; see provided English translation) in view of Shell (US 2005/0236326 A1).

Regarding claim 1, Shiotani teaches a method for treating water, the method comprising; 

a water content of the carrier is 50% or more (the microbial carrier is an acetalized polyvinyl alcohol gel having a water content of 50% by weight or more) (see translation, para. 0019) with a pore size of 10 to 30 µm (concave portions of the carrier gel having an average diameter of 10 to 100 µm) (see translation, para. 0019); 
the carrier has continuous pores (the microbial carrier has a network structure on the surface and inside of the carrier; the hydrous gel has concave portions) (see translation, para. 0016 and 0019); 
an ammonia nitrogen concentration in the water to be treated is 50 mg/L or less (50 ppm of ammonia nitrogen) (see translation, para. 0030); and 
the organic matters and the ammonia nitrogen in the water to be treated are treated in the same reaction tank (see translation, para. 0030, example 2).
Shiotani does not explicitly teach wherein the water content of the carrier is 96% or less and the carrier has a pore size of 30 µm or less. However, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 (I)).
Shiotani does not explicitly teach wherein a retention time of the water to be treated in the reaction tank is 2 hours or less. However, retention time is reaction time and one of ordinary skill in the art would recognize reaction time to be a result-effective variable (as evidenced by Shiotani, see para. 003 of translation: increasing the residence time of microorganisms in order to shorten the treatment time in activated sludge treatment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the retention time of the water to be treated in the 
Shiotani does not explicitly teach wherein, an organic matter concentration in the water to be treated is 100 mg/L or less as a BOD5.
Shell teaches a method for treating water, wherein an organic matter concentration in the water to be treated is 100 mg/L or less as a BOD5 (the BOD5 may vary from about 50 mg/L to about 5,000 mg/L, or more) (see para. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Shiotani to treat the water of Shell because Shell discloses that wastewater can contain a wide variety of contaminants and can include sewage, and the Shiotani method is disclosed to be in the same field of treatment of a variety of wastewaters, such as sewage (see Shiotani translation, para. 0002).

Regarding claim 2, Shiotani, as modified by Shell, teaches the method for treating water according to claim 1, wherein a concentration of organic suspended solids in the water to be treated is 100 mg/L or less (total suspended solids can vary from about 50 mg/L to about 5,000 mg/L, or more) (see Shell, para. 0034).

Regarding claim 3, Shiotani, as modified by Shell, teaches the method for treating water according to claim 1, wherein activated sludge is not used at the start-up of the reaction tank (the use of activated sludge in the reaction tank is not disclosed by Shiotani and therefore it is interpreted that the method of Shiotani teaches the claimed limitations).

Regarding claim 4, Shiotani, as modified by Shell, teaches the method for treating water according to claim 1, wherein water treatment equipment in which the method for treating water is performed does not include an activated sludge tank (an activated sludge tank is not disclosed by Shiotani and therefore it is interpreted that the water treatment equipment does not include an activated sludge tank).

Regarding claim 5, Shiotani, as modified by Shell, teaches the method for treating water according to claim 1, wherein at start-up of the reaction tank, the water to be treated is contacted with the carrier which is not pre-treated to carry bacteria so that the carrier carries bacteria capable of treating organic matters and ammonia nitrogen (after adhering the carrier to the treatment tank, the bacteria may be allowed to adhere, where Shiotani discloses this as an alternative to pre-treating the carrier) (see Shiotani translation, para. 0020).

Regarding claim 6, Shiotani, as modified by Shell, teaches the method for treating water according to claim 1, wherein the carrier is a gel carrier made of a polyvinyl alcohol (see Shiotani translation, para. 0016 and 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii et al. (US 6,139,963 A) is considered pertinent prior art because it is an analogous invention in the art of polyvinyl alcohol carriers for water treatment and it teaches several structural elements of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                         March 12, 2022

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778